NOT FOR PUBLICATION                       FILED
                       UNITED STATES COURT OF APPEALS                     AUG 24 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT



 MARIA JANEHT RAFAEL DEPAZ, AKA                       No.   14-70672
 Juana Raquel Depaz-Rafel, AKA Maria
 Janeth Rafael Depaz,                                 Agency No. A097-319-133

                                       Petitioner,
                                                      MEMORANDUM*
    v.

 LORETTA E. LYNCH, Attorney General,


             Respondent.

                           On Petition for Review of an Order of the
                               Board of Immigration Appeals

                                 Submitted August 16, 2016**

Before:          O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

         Maria Janeht Rafael Depaz petitions pro se for review of the Board of

Immigration Appeals’ (“BIA”) order denying her motion to reconsider the BIA’s

dismissal of her motion to reopen removal proceedings. Our jurisdiction is

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial

of a motion to reconsider, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002),

and we deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Rafael Depaz’s motion to

reconsider where Rafael Depaz failed to identify any error of fact or law in the

BIA’s prior order. See 8 C.F.R. § 1003.2(b)(1) (a motion to reconsider must

specify errors of fact or law in a prior decision). We lack jurisdiction to consider

new arguments Rafael Depaz makes that she did not raise in her motion to

reconsider to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.

2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                   14-70672